LEAR, Judge.
Plaintiffs appeal from a judgment of the trial court which rejected plaintiffs’ demands for lack of proof. It was stipulated at the time of trial that the insurer of defendant, Wade H. Foret, is Great American Insurance Company rather than Hardware Mutual Casualty Company, as alleged in plaintiffs’ petition.
The record shows that an accident occurred at the intersection of Vine and Union Streets in the City of Opelousas, Louisiana. Immediately prior to the collision, plaintiff, Mrs. Guillory, was proceeding east on Vine Street and defendant, Mr. Foret, was proceeding south on Union Street. The intersection is controlled by a semaphore traffic light. There were no witnesses to the accident other than the two drivers. Each driver contends that the other ran the red light and caused the accident.
As correctly stated by the trial judge, plaintiff must prove her case by a preponderance of the evidence. To meet this burden of proof, plaintiff called Mrs. Florence Lalonde, officer Leroy J. Scrantz and Captain Dennis Macip, the latter two having investigated the accident as city police officers. Neither officer could say much more than the fact that at the time of the accident it was raining and that plaintiff’s vehicle struck the right side of defendant’s vehicle. Both drivers claimed the right of way. There was no evidence of excessive speed. Mrs. Lalonde identified herself as the sister of Mrs. Guillory and her testimony concerned work she performed for Mrs. Guillory after the accident.
This court has stated on numerous occasions that a finding of fact by a trial judge will not be disturbed unless there is a clear abuse of discretion. No such abuse of discretion is present in the instant case.
For the reasons stated above, the judgment of the trial court is affirmed; appellant to pay all costs of the appeal.
Affirmed.